Citation Nr: 0902740	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The veteran had active service (some not verified) in the 
Navy from July 1968 to June 1976 then in the Coast Guard from 
October 1976 to August 1980 and June 1988 to February 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Wichita, Kansas Regional 
Office (RO) that established service connection for bilateral 
hearing loss.  The veteran appealed the initial 
noncompensable evaluation assigned for the disorder.


FINDING OF FACT

Evidence indicates the veteran's hearing impairment has not 
warranted a designation higher than Level I under Table VI 
for the left ear and the right ear.


CONCLUSION OF LAW

The criteria for compensable rating for hearing loss are not 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this matter, the appeal arises from disagreement with the 
initial evaluations following the grant of service connection 
for the disability listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
September 2005 decision, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The Federal Circuit has also held that once 
the underlying service connection claim is granted there is 
no duty to provide notice under 38 U.S.C.A. § 5103(a).  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In any event, in June 2006, the agency of original 
jurisdiction (AOJ) sent the veteran a Statement of Case which 
provided notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claim for an increased initial 
rating to include as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA medical examinations.  

It is noted that service connection was established for 
hearing loss by the RO in the currently appealed September 
2005 decision, based on the examining physician's opinion 
that the hearing loss was related to in-service noise 
exposure.  A 0 percent disability evaluation was assigned 
effective in May 2004, based on a review of the relevant 
contemporaneous evidence of record.  The veteran claims that 
a higher evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

As noted, the veteran is currently rated at 0 percent for 
bilateral hearing loss.  An August 15, 2005 VA audiological 
evaluation reported puretone threshold, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
75
80
LEFT
15
20
40
70
75

The puretone average was 50 in the right ear and 51 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in both the right and left ear.

The veteran submitted a May 2004 private audiogram.  See 
Private examination, May 2004.  The results of the audiogram 
were in graphical form and were not numerically interpreted.  
The Board may not use the results from that testing when 
evaluating the veteran's level of auditory impairment because 
the graph is not accompanied by numerical results.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

Additionally, the Board notes that even if it could interpret 
the graph, the record does not report any speech 
discrimination percentage and there is no indication speech 
discrimination tests were performed.  38 C.F.R. § 4.85(a) 
specifically states that an examination for hearing 
impairment for VA purposes must include a controlled speech 
discrimination test.  Because this record does not include a 
speech discrimination test, 38 C.F.R. § 4.85(a) precludes the 
use of these audiometric results. 

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 0 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  The foregoing audiogram findings warrant a 
designation of Roman Numeral I for the left ear (at 96 
percent speech discrimination and average puretone of 51) and 
the right ear (at 96 percent speech discrimination and 
average puretone of 50), each of which corresponds to a 
noncompensable rating.  Application of these tables is 
mechanical; there is no discretion.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Consequently, a 
compensable rating for bilateral hearing loss is not 
warranted. 

The Board notes that the veteran's representative, in a 
December 2008 brief, has argued that the VA examinations are 
inadequate because testing was done in a sound proof room, 
does not mimic "ordinary" conditions, and does not accurately 
reflect the veteran's hearing loss.  VA regulations require 
that audiological testing be conducted in a controlled 
setting, and not under "real world" conditions, however.  See 
38 C.F.R. § 4.85(a).  The evidence does not indicate that the 
VA examinations were inaccurate or improperly conducted and a 
review of the examinations supports a finding that the 
audiological results accurately depict the veteran's hearing 
impairment.  

The Board additionally notes that the veteran has reported 
that his hearing loss has led to occupational impairment 
(see, for example, his statement received with Form 9 on June 
2006).  This effect on industrial capability is not, however, 
in and of itself, of such significance as to warrant referral 
for consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  Even assuming arguendo that the veteran's 
hearing loss has resulted in occupational impairment, this 
impairment has been considered in the currently assigned 
disability ratings (service connection at a 10 percent rating 
is in effect for tinnitus), and there is no evidence that the 
veteran has any other symptom of hearing loss which is not 
addressed in the rating criteria.  In sum, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  Thus, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


